Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 1 of 9. PageID #: 740




 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 MICHAEL BRANDON BOVENZI,                        )
                                                 )     CASE NO. 1:20CV0185
                Plaintiff,                       )
                                                 )
                v.                               )     JUDGE BENITA Y. PEARSON
                                                 )
 ANDREW M. SAUL,                                 )
 COMMISSIONER OF                                 )
 SOCIAL SECURITY,                                )     MEMORANDUM OF OPINION
                                                 )     AND ORDER
                Defendant.                       )     [Resolving ECF No. 16]



        On April 18, 2017, Plaintiff Michael Brandon Bovenzi filed an application for

 supplemental security income (“SSI”). On the date the application was filed, Plaintiff was 29

 years old, which is defined as a younger individual age 18-49. See 20 C.F.R. 416.963. An

 Administrative Law Judge (“ALJ”) denied Plaintiff’s claim after a January 9, 2019 hearing with

 testimony being offered by Plaintiff and a vocational expert (“VE”). That decision became the

 final determination of the Commissioner of Social Security when the Appeals Council denied the

 request to review the ALJ’s decision. The claimant sought judicial review of the

 Commissioner’s decision.1 After both parties filed briefs, the magistrate judge submitted a

 Report and Recommendation (ECF No. 15) reasoning that the Commissioner’s decision that

 Plaintiff is not disabled is supported by substantial evidence and was made pursuant to proper

        1
          The Court referred the case to Magistrate Judge Jonathan D. Greenberg for
 preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local Rule
 72.2(b)(1). On July 23, 2020, the case was reassigned from Magistrate Judge Greenberg
 to Magistrate Judge Carmen E. Henderson pursuant to General Order 2020-16.
Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 2 of 9. PageID #: 741




 (1:20CV0185)

 legal standards. The magistrate judge recommends the Commissioner’s decision denying

 benefits be affirmed. For the reasons given below, the undersigned agrees.

                                                  I.

        When a magistrate judge submits a Report and Recommendation, the Court is required to

 conduct a de novo review of those portions of the Report to which an objection has been made.

 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Local Rule 72.3(b). Objections to the Report

 and Recommendation must be specific, not general, to focus the court’s attention upon

 contentious issues. Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

 1991). The primary issue then becomes “whether [the Commissioner’s] decision is supported by

 substantial evidence and was made pursuant to proper legal standards.” Rogers v. Comm’r of

 Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007); see also 42 U.S.C. § 405(g). The court’s review of

 the Commissioner’s decision in the case at bar is limited to determining whether substantial

 evidence, viewing the record as a whole, supports the findings of the ALJ. Hephner v. Mathews,

 574 F.2d 359, 362 (6th Cir. 1978). Substantial evidence is more than a mere scintilla of

 evidence, but less than a preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971).

 Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to

 support a conclusion.” Id. (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

 (1938)); Besaw v. Sec’y of Health and Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992) (per

 curiam).

        If substantial evidence supports the Commissioner’s decision, a reviewing court must

 affirm the decision even if it would decide the matter differently. Cutlip v. Secretary of Health


                                                  2
Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 3 of 9. PageID #: 742




 (1:20CV0185)

 and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Kinsella v. Schweiker, 708 F.2d

 1058, 1059 (6th Cir. 1983)). Moreover, the decision must be affirmed even if substantial

 evidence would also support the opposite conclusion. Mullen v. Bowen, 800 F.2d 535, 545 (6th

 Cir. 1986) (en banc). This “standard allows considerable latitude to administrative decision

 makers. It presupposes that there is a zone of choice within which the decisionmakers can go

 either way, without interference by the courts. An administrative decision is not subject to

 reversal merely because substantial evidence would have supported an opposite decision.” Id.

 (quoting Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)). However, in determining

 whether substantial evidence supports the ALJ’s findings in the instant matter, the court must

 examine the record as a whole and take into account what fairly detracts from its weight. Wyatt

 v. Sec’y of Health and Human Servs., 974 F.2d 680, 683 (6th Cir. 1992).

        In order for the Commissioner to find that a plaintiff suffers from a disability for which

 she should receive benefits, the plaintiff must be unable to engage in any substantial gainful

 activity due to the existence of a “medically determinable physical or mental impairment which

 can be expected to result in death or which has lasted or can be expected to last for a continuous

 period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). See Colvin v. Barnhart, 475 F.3d

 727, 730 (6th Cir. 2007); Hines v. Comm’r of Soc. Sec., No. 13-12568, 2014 WL 3819329, at *2-

 3 (E.D. Mich. Aug. 4, 2014).




                                                  3
Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 4 of 9. PageID #: 743




 (1:20CV0185)

                                                  II.

        The Court has reviewed the Report and Recommendation (ECF No. 15) de novo. The

 Court has also considered Plaintiff’s Objections to the Magistrate Judge’s Report and

 Recommendation (ECF No. 16) and Defendant’s Response (ECF No. 17).

        Plaintiff claimed he was disabled due to ADHD, depression, mood disorder, anxiety,

 psychosis, obesity, learning disorder, and hyperhidrosis. The magistrate judge recommends that

 the Court find that: (1) the ALJ properly evaluated the evidence and opinions of the treating and

 examining sources, ECF No. 15 at PageID #: 718-24; (2) substantial evidence supports the

 decision of the ALJ to find Plaintifft’s allegations of his limitations less than fully credible, ECF

 No. 15 at PageID #: 724-29; and, (3) the ALJ met her burden at step five of the sequential

 analysis, ECF No. 15 at PageID #: 729-31.

        Plaintiff objects to the Report and Recommendation (ECF No. 15). He declares that this

 matter should be remanded: (1) to address whether the ALJ provided a coherent explanation for

 the decision to find that the opinion of the treating psychiatrist, Dr. Luis Ramirez, was not

 persuasive; (2) for a credibility determination in accordance with the procedural safeguards of

 Social Security Ruling 16-3p, 2017 WL 5180304 (Oct. 25, 2017); and, (3) to address whether a

 person with Plaintiff’s limitations can engage in substantial gainful activity on a sustained basis.

                                                  III.

                                                  A.

        The Report and Recommendation found that the ALJ properly evaluated the opinion

 evidence in this matter when she found the opinions of the reviewing, examining, and treating


                                                   4
Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 5 of 9. PageID #: 744




 (1:20CV0185)

 sources were not persuasive. ECF No. 15 at PageID #: 719-24. The Report specifically found

 that the ALJ adequately explained her decision to find that the opinion of the treating psychiatrist

 was not persuasive. ECF No. 15 at PageID #: 722-24.

         In September 2018, Dr. Ramirez completed a two-page form entitled “ Mental

 Impairment Questionnaire,” which consisted of some fill-in-the-blank answers, but mostly check-

 boxes ECF No. 9 at PageID #: 476-77. He opined that Plaintiff’s ability to sustain concentration

 and persistence was mostly seriously limited, but his ability to understand, remember and interact

 socially was limited but satisfactory. ECF No. 9 at PageID #: 476-77. Dr. Ramirez also opined

 that Plaintiff was unable to set realist goals, seriously limited in his ability to respond

 appropriately to changes in the work setting, and he would be off-task 100% of any given

 workday. ECF No. 9 at PageID #: 477. He opined that Plaintiff either had “limited but

 satisfactory” ability or “seriously limited, but not precluded” ability in nearly every mental

 functional capacity. ECF No. 9 at PageID #: 476-77.

         The ALJ explained why she was not persuaded by Dr. Ramirez’s opinion:

         . . . the medical evidence of record shows that the claimant’s attention and
         concentration were intact when formally examined by Dr. Woodworth (3F).
         Additionally, his opinion [that] the claimant would be off-task 100% of a workday
         is rejected as an exaggeration because there is no support whatsoever in the
         Signature [Health] treatment notes or the cumulative evidence in the record. As
         noted above, the claimant’s therapist documented the claimant would frequently
         come to appointments early or on time, would be “actively engaged in the
         session,” would discuss his interpersonal relationships, and address coping skills.
         All of which indicates a measure of ability to concentrate, be on task and which
         negates Dr. Ramirez’s opinion. (4F; 6F; 8F).

 ECF No. 9 at PageID #: 76-77. Plaintiff argues this paragraph from the ALJ’ Decision does not

 address the limitations set forth in the opinion of Plaintiff’s treating psychiatrist. He contends the

                                                    5
Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 6 of 9. PageID #: 745




 (1:20CV0185)

 ALJ failed to provide coherent explanations for her findings and conclusion to discount the

 opinion of Dr. Ramirez. Plaintiff observes Dr. Ramirez supported his opinion with notes that, as

 a result of his monthly meetings with Plaintiff, he found that Plaintiff had depression and

 problems with concentration. ECF No. 9 at PageID #: 76.

         In Lester v. Saul, No: 5:20CV1364, 2020 WL 8093313 (N.D. Ohio, Dec. 11, 2020),

 report and recommendation adopted, No.5:20CV1364, 2021 WL 119287 (N.D. Ohio Jan. 13,

 2021) (Adams, J.), another magistrate judge recently wrote: “Although the regulations eliminate

 the ‘physician hierarchy,’ deference to specific medical opinions, and assigning ‘weight’ to a

 medical opinion, the ALJ must still ‘articulate how [he/she] considered the medical opinions’

 and ‘how persuasive [he/she] find[s] all of the medical opinions.’ ” Id. at *10 (quoting Ryan L.F.

 v. Comm’r of Soc. Sec., No. 6:18-cv-01958-BR, 2019 WL 6468560, at *4 (D. Ore. Dec. 2, 2019)

 (quoting 20 C.F.R. §§ 404.1520c(a) & (b)(1), 416.920c(a) & (b)(1)). The Court concluded that

 even though “the new standards are less stringent in their requirements for the treatment of

 medical opinions, they still require that the ALJ provide a coherent explanation of his reasoning.”

 Id. at *14.

         Under the new regulations applicable to claims filed on or after March 27, 2017, the

 opinions of Dr. Ramirez are not entitled to any specific evidentiary weight. 20 C.F.R. §

 416.920c(a). And, in accordance with the regulations, when considering the persuasiveness of

 Dr. Ramirez’s opinions, the ALJ considered the consistency and supportability of those opinions.

 ECF No. 9 at PageID #: 76-77. For example, the ALJ explained that the conclusions of Dr.

 Ramirez were not consistent with the cumulative medical evidence of record. Considering the


                                                  6
Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 7 of 9. PageID #: 746




 (1:20CV0185)

 foregoing, the Court finds that Plaintiff’s argument that remand is warranted to address whether

 the ALJ provided a coherent explanation for the decision to find that the opinion of Dr. Ramirez

 was not persuasive is without merit.

                                                  B.

        The ALJ failed to discuss the intensity, persistence, and limiting effects of Plaintiff’s

 symptoms in her unified statement regarding his subjective complaints. See ECF No. 9 at

 PageID #: 72-73. The magistrate judge, however, found that the ALJ’s error was harmless, ECF

 No. 15 at PageID #: 725; 727, and cited Mace v. Comm’r of Soc. Sec., No. 1:19CV1502, 2020

 WL 7040592, at *4 (N.D. Ohio Nov. 30, 2020) (Boyko, J.). Plaintiff disagrees. He correctly

 observes the district court in Mace found the ALJ’s error was harmful as the ALJ violated SSR

 16-3p’s “procedural safeguard” by failing to explain how he evaluated a symptom. Id.

 According to Plaintiff, the ALJ’s error in the case at bar was harmful to him because the ALJ

 failed to consider the fact that Plaintiff’s testimony regarding his limitations was corroborated by

 the observations from Signature Health. He contends this testimony combined with the

 psychological records in this matter document that Plaintiff was unable to engage in substantial

 gainful activity on a sustained basis.

        As pointed out by the Commissioner’s Response (ECF No. 17), the Mace case is not

 essential to the finding in the Report and Recommendation regarding the ALJ’s evaluation of

 Plaintiff’s symptoms, ECF No. 15 at PageID #: 727. In Forrest v. Comm’r of Soc. Sec., a case

 also cited by the magistrate judge, the Sixth Circuit found that an ALJ’s discussion of Plaintiff’s

 subjective symptoms elsewhere in the decision was sufficient to bolster the ALJ’s boilerplate


                                                  7
Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 8 of 9. PageID #: 747




 (1:20CV0185)

 evaluation of subjective symptoms earlier in the decision. 591 Fed.Appx. 359, 366 (6th Cir.

 2014). In other words, an ALJ’s analysis is not “unreasoned because the ALJ did not incorporate

 that information within a single paragraph. There is no requirement of such tidy packaging. . . .”

 Buckhanon ex rel. J.H. v. Astrue, 368 Fed.Appx. 674, 678 (7th Cir. 2010). The Court agrees

 with the magistrate judge that the ALJ’s decision as a whole considered all of the relevant

 evidence and that a reasonable mind might accept that evidence as adequate to support the ALJ’s

 credibility finding. ECF No. 15 at PageID #: 729.

                                                   C.

        At Step Five of the sequential analysis, after considering Plaintiff’s vocational factors,

 residual functional capacity (“RFC”), and the evidence from the vocational expert (“VE”), the

 ALJ found that Plaintiff was capable of performing work that existed in significant numbers in

 the national economy. Transcript (ECF No. 9) at PageID #: 77-78. Examples of such jobs are

 laundry worker, cleaner, and garment sorter. ECF No. 9 at PageID #: 78. Thus, the ALJ

 concluded that Plaintiff was not disabled. ECF No. 9 at PageID #: 78. Plaintiff argues the ALJ

 failed to incorporate the fact that Plaintiff had a history of leaving jobs and “the longest job [he]

 had was for three days.” ECF No. 9 at PageID #: 90. The Court agrees with the magistrate judge

 that Plaintiff’s arguments regarding the ALJ’s Step Five determination are without merit and not

 a basis for remand.

        The ALJ’s hypothetical questioning to a VE during an administrative hearing must

 precisely and comprehensively set forth every physical and mental impairment that the ALJ

 accepts as true and significant. See Varley v. Sec’y of Health & Human Servs., 820 F.2d 777, 779


                                                   8
Case: 1:20-cv-00185-BYP Doc #: 18 Filed: 03/31/21 9 of 9. PageID #: 748




 (1:20CV0185)

 (6th Cir. 1987). When the hypothetical question is supported by evidence in the record, it need

 not reflect unsubstantiated complaints by the claimant. See Blacha v. Sec’y of Health & Human

 Servs., 927 F.2d 228, 231 (6th Cir. 1990). In formulating the hypothetical, the ALJ only needs to

 incorporate those limitations she accepts as credible. See Casey v. Sec’y of Health & Human

 Servs., 987 F.2d 1230, 1235 (6th Cir. 1993). The Court concludes that the ALJ Step Five

 analysis comported with the Commissioner’s burden at Step Five.

                                                IV.

        Accordingly, Plaintiff’s Objections (ECF No. 16) are overruled. The Report and

 Recommendation (ECF No. 15) is adopted. The decision of the Commissioner of Social Security

 is affirmed. Judgment will be entered in favor of Defendant.



        IT IS SO ORDERED.


   March 31, 2021                              /s/ Benita Y. Pearson
 Date                                        Benita Y. Pearson
                                             United States District Judge




                                                 9
